Opinion by
Keefe, J.
Two letters were received in evidence on behalf of the plaintiff and the collector’s letter on behalf of the Government. The latter disclosed that the missing 6 bundles were reported by the discharging inspector as “manifested not found,” indicating to the collector that the 6 bundles were not found for delivery and that the liquidator “presumed” the 6 bundles were landed. Consequently no allowance in duties was made therefor. The court was of the opinion that the evidence submitted clearly supported the importer’s *282contention that the 6 bundles of anchovies were not landed in the United States. In accordance therewith the collector was directed to reliquidate, refunding duty upon the 12 eases of anchovies.